COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


STERLING R. BRICKEY, JR.
                                                                 MEMORANDUM OPINION*
v.     Record No. 1116-07-3                                           PER CURIAM
                                                                   SEPTEMBER 11, 2007
PARDEE COAL COMPANY, INC. AND
 VALLEY FORGE INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (D. Allison Mullins; Lee & Phipps, P.C., on brief), for appellant.

                 (Ramesh Murthy; Penn, Stuart & Eskridge, on brief), for appellees.


       Sterling R. Brickey, Jr. appeals a decision of the Workers’ Compensation Commission

finding that (1) his claim filed on January 23, 2006, alleging a back injury occurring on May 8,

1997, was barred by the two-year statute of limitations contained in Code § 65.2-601; (2) Pardee

Coal Company and its insurer were not estopped from asserting the bar of the statute of

limitations; (3) a de facto award did not exist; and (4) the doctrine of imposition did not apply to

save his claim. We have reviewed the record and the commission’s opinion and find that this

appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in its

final opinion. See Brickey v. Pardee Coal Co., Inc., VWC File No. 186-35-42 (April 5, 2007).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.